DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The examiner notes for clarity of the record that inventor has added new claims 17-25.  The subject matter of these new claims is encompassed by the original election/restriction requirement (an election of species across the entire claim set).  

Claim Objections Withdrawn
The objection to claim 1, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment corrects diagramed Formula I such that all variables are subscripted and now correspond with the subscripted format utilized in the text of claim.  

112 Rejections Withdrawn
The rejections of claims 1-9 and 11-16 under 35 USC 112(b) or 35 USC (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 1 and 6, the amendment clarifies the claims as appropriate.  With respect to claims 14 and 16, the amendment cancels the 

102 Rejections Withdrawn
The rejection of claims 1, 4, 5 and 11, in so far as they read on the species defined in the previous Office Action, under 35 USC 102(a)(1) and outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it no longer reads on the cited art.  

Markush Search
All claims have been examined with respect to formal matters.  
The elected species has been searched and is deemed free of the prior art (previous Office Action).  
Inventor having overcome the outstanding art rejection, the search was expanded as called for under Markush examination practice, a compound-by-compound search, to include a single additional compound.  That compound is defined when, using Formula I: Z1=Formula (II) where R13=R14=R15=R16=R17=R18=H and w=1; A1=ethyleneoxy group where t=12; B1=bond; R4=R8=H; and R12=linear (C11) alkyl.  
	All claimed and unexamined subject matter which does not read on the species defined above is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  As the Markush prosecution progresses, this subject matter will be rejoined as appropriate.  

Claim Rejections - 35 USC § 102, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Colloid and Polymer Science (1996), 274(3), pp. 261-268.  The reference teaches inventor’s compound (page 264, column 1, E12C12 ester of 4-aminobutanoic acid (2b)).  This is the HCl salt (note page 265, Figure 2, reaction (2)).  

Allowable Subject Matter
The elected species, having been previously found to be free of the prior art, is allowable subject matter.  That being the case, any claim, or portion of a claim, drawn exclusively to this species constitutes allowable subject matter.  Thus, claims 6-9, 11 and 17-25 are objected to as encompassing allowable subject matter (the elected species), but also encompassing subject matter which has not yet been searched.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/21/2021